PER CURIAM.
The Court has determined that the July 15, 2013, Final Judgment is not a final order as it fails to resolve Count II of the complaint, a related claim for damages for *898breach of the associated note. Therefore, this appeal from the July 15, 2013, Final Judgment is premature. Cf. Conti v. B & E Holdings, LLC, 61 So.3d 1272 (Fla. 1st DCA 2011) (dismissing appeal as premature where order on appeal entered a money judgment but reserved jurisdiction to resolve the related mortgage foreclosure action). Accordingly, appellee’s motion to dismiss, filed on September 26, 2013, is granted, and the appeal is hereby dismissed.
PADOVANO, ROWE, and OSTERHAUS, JJ., concur.